United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 15-2085
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                Eddie Louis Denton

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                     Appeal from United States District Court
                    for the Northern District of Iowa, Waterloo
                                  ____________

                             Submitted: April 15, 2016
                                Filed: May 3, 2016
                                  ____________

Before RILEY, Chief Judge, WOLLMAN and MURPHY, Circuit Judges.
                             ____________

MURPHY, Circuit Judge.

      Eddie Denton was serving a sentence of 324 months in prison after a jury
convicted him of conspiracy to distribute controlled substances. The district court1
reduced his sentence to 294 months after an amendment to the sentencing guidelines

      1
      The Honorable Linda R. Reade, Chief United States District Judge for the
Northern District of Iowa.
lowered the advisory guideline range applicable to his offense of conviction. Denton
appeals, and we affirm.

      In 2003 a jury convicted Denton of one count of conspiracy to distribute
cocaine, cocaine base, and marijuana. See 21 U.S.C. §§ 841, 846, and 860. He was
sentenced to life in prison. After Amendments 706 and 715 to the sentencing
guidelines lowered the guideline range applicable to his offense, the district court
reduced Denton's sentence to 324 months, the bottom of the amended guideline range.
See 18 U.S.C. § 3582(c)(2). Later after Amendment 782 was enacted and further
lowered the advisory guideline range applicable to Denton's offense, the district court
again reduced his sentence to 294 months in the middle of the amended guideline
range. Denton appeals, arguing that he should have received the maximum reduction
available.

       We review the district court's sentence reduction under § 3582(c)(2) under an
abuse of discretion standard. United States v. Burrell, 622 F.3d 961, 964 (8th Cir.
2010). A district court abuses its discretion when "it fails to consider a relevant and
significant factor, gives significant weight to an irrelevant or improper factor, or
considers the appropriate factors but commits a clear error of judgment in weighing
those factors." United States v. Miner, 544 F.3d 930, 932 (8th Cir. 2008). In
deciding whether to reduce a sentence under § 3582(c)(2), a district court must
consider the factors in 18 U.S.C. § 3553(a), as well as the "nature and seriousness of
the danger to any person or the community that may be posed by a reduction ... and
it may consider post-sentencing conduct of the defendant." Burrell, 622 F.3d at
963–64 (internal quotation marks omitted).

       Denton argues that the district court abused its discretion by declining to grant
him the maximum reduction available as it had previously. He contends that this
shows the court weighed the relevant factors differently than it had before. We reject
this argument. The court's conclusion that a 294 month sentence was appropriate is

                                          -2-
not inconsistent with its prior decision. Denton also argues that while reducing his
sentence, the district court failed to account for his advanced age and poor health.
The record shows, however, that the district court expressly considered Denton's age,
health, and all other relevant factors in its decision. We therefore affirm the district
court's order.
                         ______________________________




                                          -3-